Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502, 502.03.
DETAILED ACTION
Priority
      Information Disclosure Statement
An information disclosure statement has not been received. If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
      Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the Claims.  Therefore, “different fin plates have different cross-sections” limitation in Claim 6, must be shown or the feature canceled from the Claim.  No new matter should be entered.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended”. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 12 is objected to because of the following informalities: 
● In Claim 12, Line 2, “spacer plates” should be changed to read - - the 
spacer plates - -.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, 8-14, 16-17, 21-23 are rejected under 35 U.S.C. § 103 as being unpatentable over Bucher et al (11,291,140) in view of Anzai et al (US 2009/0310310).
	Regarding Claim 1, Bucher (In Figs 1-3) discloses a heat sink assembly (200) for a receptacle cage (receptacle cage accommodating 102), (Col 4, II. 16-18) for dissipating heat from a pluggable module (102), (¶ 4, II. 16-18) plugged into the receptacle cage (receptacle cage accommodating 102), the heat sink assembly (200) comprising: 
fin plates (230), (Fig 3) and spacer plates (240) arranged in a plate stack (202), (Fig 3), the spacer plates (240) locating the adjacent fin plates (230) at spaced apart positions (Fig 3), the fin plates (230) and the spacer plates (240) being independently movable for engaging and conforming to the pluggable module (102), (Col 4, II. 41-46); 
each spacer plate (240) including a thermal interface (thermal interface, Col 1, II. 53-55) at a bottom (248), (Col 5, II. 15-17) of the spacer plate (240) configured to engage the pluggable module (102), (Fig 3), the spacer plate (240) including a first side (242) and a second side (244), (Fig 3), the spacer plate (240) extending to a top (246), (Fig 3); 
each fin plate (230) including a thermal interface (thermal interface, Col 1, II. 53-55) at a bottom (238) of the fin plate (230) configured to engage the pluggable module (102), (Fig 3), the fin plate (230) including a first side (232) and a second side (234), (Fig 3), the fin plate (230) extending to a distal end (236).
However Bucher does not disclose wherein the fin plates include branched fin plates and unbranched fin plates, each of the unbranched fin plates being planar between the bottom and the distal end, each of the branched fin plates being non-planar and including at least one bend between the bottom and the distal end.
Instead Anzai (In Fig 4) teaches wherein the fin plates (40, 41, 42, 43, 44, 45, 46, 47) include branched fin plates (41/42/43/44/45/46) and unbranched fin plates (40/47), each of the unbranched fin plates (40, 47) being planar between the bottom (bottom at 31b) and the distal end (distal end at 44b). (Fig 4), each of the branched fin plates (41/42/43/44/45/46) being non-planar and including at least one bend (bend, ¶ 50, II. 5-9) between the bottom (bottom at 31b)  and the distal end (distal end at 44b), (Fig 4).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Bucher with Anzai with the fin plates include branched fin plates and unbranched fin plates and each unbranched fin plates being planar between the bottom and the distal end and each branched fin plates being non-planar and including at least one bend between the bottom and the distal end to benefit from improving both radiation efficiency and space efficiency at the same time (Anzai, ¶ 50, II. 12-14).
Regarding Claim 2, Bucher in view of Anzai discloses the limitations of Claim 1, however Bucher (In Figs 1-3) further discloses wherein the plate stack (202) includes airflow channels (250) between the fin plates (230), (Fig 3).
Regarding Claim 3, Bucher in view of Anzai discloses the limitations of Claim 1, however Bucher (In Figs 1-3) further discloses wherein the fin plates (230) and the spacer plates (240) extend parallel to each other at the bottoms (238/248) of the fin plates (230) and the spacer plates (240), (Fig 3).
Regarding Claim 4, Bucher in view of Anzai discloses the limitations of Claim 1, however Bucher (In Figs 1-3) further discloses wherein the unbranched fin plates (230) extend parallel to each other at the distal ends (236), (Fig 3).
Regarding Claim 5, Bucher in view of Anzai discloses the limitations of Claim 1, however Bucher (In Figs 1-3) further discloses wherein the fin plates (230) have uniform cross-sections along lengths between the bottoms (238) and the distal ends (236), (Fig 3).
Regarding Claim 8, Bucher in view of Anzai discloses the limitations of Claim 1, however Bucher (In Figs 1-3) further discloses wherein the spacer plates (240) have widths greater than widths of the fin plates (230), (Fig 3).
Regarding Claim 9, Bucher in view of Anzai discloses the limitations of Claim 1, however Bucher (In Figs 1-3) further discloses wherein the spacer plates (240) are positioned between the unbranched fin plates (230), (Fig 3).
Regarding Claim 10, Bucher in view of Anzai discloses the limitations of Claim 1, however Bucher as modified does not disclose wherein each fin plate includes an upper plate portion and a lower plate portion, the upper plate portions of the branched fin plates including the at least one bends, the lower plate portions extending parallel to each other between the upper plate portions and the bottoms.
Instead Anzai (In Fig 4) further teaches wherein each fin plate (41/42/43/44/45/46) includes an upper plate portion and a lower plate portion (Fig 4), the upper plate portions of the branched fin plates (40/47) including the at least one bends (bend, ¶ 50, II. 5-9), the lower plate portions extending parallel to each other between the upper plate portions and the bottoms (bottoms at 31b) (Fig 4).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Bucher with Anzai with each fin plate including an upper plate portion and a lower plate portion and with the upper plate portions of the branched fin plates including a bend and the lower plate portions extending parallel to each other between the upper plate portions and the bottoms to benefit from improving both radiation efficiency and space efficiency at the same time (Anzai, ¶ 50, II. 12-14).
Regarding Claim 11, Bucher in view of Anzai discloses the limitations of Claim 10, however Bucher (In Figs 1-3) further discloses wherein the lower plate portions of the unbranched fin plates (230) are separated by the spacer plates (240), (Fig 3 ).
Regarding Claim 12, Bucher in view of Anzai discloses the limitations of Claim 11, however Bucher as modified does not disclose wherein the lower plate portions of the branched fin plates face adjacent branched fin plates without spacer plates therebetween.
Instead Anzai (In Fig 4) further teaches wherein the lower plate portions of the branched fin plates (40/47) face adjacent branched fin plates (41/42/43/44/45/46) without spacer plates therebetween (Fig 4).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Bucher with Anzai with lower plate portions of the branched fin plates facing adjacent fin plates with spacer plates therebetween to benefit from improving both radiation efficiency and space efficiency at the same time (Anzai, ¶ 50, II. 12-14).
Regarding Claim 13, Bucher in view of Anzai discloses the limitations of Claim 1, however Bucher as modified does not disclose wherein the bends are 90° bends.
Instead Anzai (In Fig 4) further teaches wherein the bends (bend, ¶ 50, II. 5-9) are 90° bends (¶ 14, II. 1-16), (Fig 4).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Bucher with Anzai with bents being 90° bends to benefit from improving both radiation efficiency and space efficiency at the same time (Anzai, ¶ 50, II. 12-14).
Regarding Claim 14, Bucher in view of Anzai discloses the limitations of Claim 1, however Bucher as modified does not disclose wherein the bends are used to space the fin plates apart and define airflow channels between the fin plates.
Instead Anzai (In Fig 4) further teaches wherein the bends (¶ 14, II. 1-16) are used to space the fin plates (41/42/43/44/45/46) apart and define airflow channels (airflow channels in between 41/42/43/44/45/46) between the fin plates (41/42/43/44/45/46), (¶ 42, II. 1-8), (Fig 4).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Bucher with Anzai with bends being used to space the fin plates apart and defining airflow channels between the fin plates to benefit from improving both radiation efficiency and space efficiency at the same time (Anzai, ¶ 50, II. 12-14).
Regarding Claim 16, Bucher in view of Anzai discloses the limitations of Claim 1, however Bucher (In Figs 1-3) further discloses wherein all of the fin plates (230) extend vertically at the bottoms (238), (Fig 3).
Regarding Claim 17, Bucher in view of Anzai discloses the limitations of Claim 16, however Bucher (In Figs 1-3) further discloses wherein all of the fin plates (230) extend vertically at the distal ends (236), (Fig 3).
Regarding Claim 21, Bucher (In Figs 1-3) discloses a heat sink assembly (200) for a receptacle cage (receptacle cage accommodating 102), (Col 4, II. 16-18) for dissipating heat from a pluggable module plugged (102), (¶ 4, II. 16-18) into the receptacle cage (receptacle cage accommodating 102), the heat sink assembly (200) comprising: fin plates (230), (Fig 3) and spacer plates (240) arranged in a plate stack (202), (Fig 3), the spacer plates (240) locating the adjacent fin plates (230) at spaced apart positions (Fig 3), the fin plates (230) and the spacer plates (240) being independently movable for engaging and conforming to the pluggable module (102), (Col 4, II. 41-46); each spacer plate (240) including a thermal interface (thermal interface, Col 1, II. 53-55) at a bottom (248), (Col 5, II. 15-17) of the spacer plate (240), (Fig 3) configured to engage the pluggable module (102), (Fig 3), the spacer plate (240) including a first side (242) and a second side (244), the spacer plate (240) extending to a top (246), (Fig 3); each fin plate (230) including a thermal interface (thermal interface, Col 1, II. 53-55) at a bottom (238) of the fin plate (230) configured to engage the pluggable module (102), (Fig 3), the fin plate including a first side (232) and a second side (234), the fin plate (238) extending to a distal end (236).
However Bucher does not disclose wherein the fin plates include-20-TE-03254 (958-7087) branched fin plates (40, 47), each of the branched fin plates (40, 47) being non-planar and including at least one bend between the bottom and the distal end.
Instead Anzai (In Fig 4) teaches wherein the fin plates include -20-TE-03254 (958-7087) branched fin plates, each of the branched fin plates being non-planar and including at least one bend (bend, ¶ 50, II. 5-9) between the bottom (bottom at 31b) and the distal end (distal end at 44b), (Fig 4).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Bucher with Anzai with the fin plates include branched fin plates and each branched fin plates being non-planar and including at least one bend between the bottom and the distal end to benefit from improving both radiation efficiency and space efficiency at the same time (Anzai, ¶ 50, II. 12-14).
Regarding Claim 22, Bucher in view of Anzai discloses the limitations of Claim 21, however Bucher (In Figs 1-3) further discloses wherein the fin plates (230) and the spacer plates (240) extend parallel to each other at the bottoms (238/248) of the fin plates (230) and the spacer plates (240), (Fig 3).
Regarding Claim 23, Bucher in view of Anzai discloses the limitations of Claim 21, however Bucher (In Figs 1-3) further discloses wherein the fin plates (230) include unbranched fin plates (230) in the plate stack (202). (Fig 3).
Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Bucher in view of Anzai and further in view of Lu (US 2021/0307204).
Regarding Claim 6, Bucher in view on Anzai discloses the limitations of Claim 5, however Bucher as modified does not disclose wherein different fin plates have different cross-sections.
Instead Lu (In Fig 6) teaches wherein different fin plates (32) have different cross-sections (Fig 6).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Bucher with Anzai and further with Lu  with fin plates having different cross sections to benefit from providing means to attach a shielding cage to the heat sink while increasing heat dissipation area and better heat dissipation capability (Anzai, ¶ 29, II. 33-47).
Claims 7 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Bucher in view of Anzai and further in view of Lee (US 2002/0043360).
Regarding Claim 7, Bucher in view on Anzai discloses the limitations of Claim 1, however Bucher as modified does not disclose wherein the plate stack has a first width at a bottom of the plate stack, the plate stack having a second width above the bottom that is wider than the first width.
Instead Lee (In Fig 11) teaches wherein the plate stack (10) has a first width at a bottom (bottom where rivet 17 is disposed through) of the plate stack (10), the plate stack (10) having a second width above the bottom (bottom where rivet 17 is disposed through) that is wider than the first width (Fig 11).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Bucher with Anzai and further with Lee with plate stack having a first width at the bottom of the plate stack and a second with above the bottom being wider than the first width to benefit from transferring the heat generated from the heat-generating source more efficiently to heat-dissipation portion (Lee, ¶ 43, II. 4-8).
Regarding Claim 15, Bucher in view on Anzai discloses the limitations of Claim 1, however Bucher as modified does not disclose wherein the branched fin plates are arranged in a first branched fin plate set and a second branched fin plate set, the unbranched fin plates being arranged in an unbranched fin plate set stacked between the first branched fin plate set and the second branched fin plate set in the plate stack.
Instead Lee (In Fig 11) teaches wherein the branched fin plates (bents fin plates), (Fig 11) are arranged in a first branched fin plate set (bent fin plates at right side of unbent fin plates) and a second branched fin plate set (bent fin plates at left side of unbent fin plates), (Fig 11), the unbranched fin plates (unbent fin plates) being arranged in an unbranched fin plate set (unbent fin plate set), (Fig 11) stacked between the first branched fin plate set and the second branched fin plate set in the plate stack (10), (Fig 11).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Bucher with Anzai and further with Lee with branched fin plates being arranged in a first and second branched fin plate sets and unbranched fin plates being arranged in between the first and second branched fin plate sets to benefit from transferring the heat generated from the heat-generating source more efficiently to heat-dissipation portion (Lee, ¶ 43, II. 4-8).
Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over Bucher (US 2020/0373706 “Graham”) in view of Anzai.
Regarding Claim 18, Graham (In Figs 1-3, 5-6) discloses a receptacle assembly (104), (Fig 1) comprising: 
a receptacle cage (110) having cage walls (130/132/134/136) defining a cavity (140) having a module channel (116) configured to receive a pluggable module (106), (Figs 1-2), the cage walls (130/132/134/136) including a top wall (130) above the module channel (116), (Fig 1), the top wall (130) having an opening (314), (¶ 20, II. 1-5); and 
a heat sink assembly (200) coupled to the top wall (130) of the receptacle cage (110) and extending into the module channel (116) through the opening (314) in the top wall (130) to interface with the pluggable module (106), (¶ 20, II. 1-5), (Fig 5), the heat sink assembly (200) comprising fin plates (260) and spacer plates (262) arranged in a plate stack (252), the spacer plates (262) locating the adjacent fin plates (260) at spaced apart positions (Fig 3), the fin plates (260) and the spacer plates (262) being independently movable for engaging and conforming to the pluggable module (106), (¶ 40, II. 11-20); 
-18-TE-03254 (958-7087)each spacer plate (262) including a thermal interface (thermal interface ¶ 26, II. 7-9) at a bottom (258) of the spacer plate (262) configured to engage the pluggable module (106), (¶ 26, II. 7-9), (Fig 5), the spacer plate (262) including a first side (254) and a second side (254), (Fig 3), the spacer plate (262) extending to a top (256); 
each fin plate (260) including a thermal interface (thermal interface ¶ 26, II. 7-9) at a bottom (258) of the fin plate (260) configured to engage the pluggable module (106), (¶ 26, II. 7-9), (Fig 5), the fin plate (260) including a first side (254) and a second side (254), (Fig 3), the fin plate (260) extending to a distal end (218), (Fig 3).
However Graham does not disclose wherein the fin plates include branched fin plates and unbranched fin plates, each of the unbranched fin plates being planar between the bottom and the distal end, each of the branched fin plates being non-planar and including at least one bend between the bottom and the distal end.
Instead Anzai (In Fig 4) teaches wherein the fin plates (40, 41, 42, 43, 44, 45, 46, 47) include branched fin plates (41/42/43/44/45/46) and unbranched fin plates (40/47), each of the unbranched fin plates (40, 47) being planar between the bottom (bottom at 31b) and the distal end (distal end at 44b). (Fig 4), each of the branched fin plates (41/42/43/44/45/46) being non-planar and including at least one bend (bend, ¶ 50, II. 5-9) between the bottom (bottom at 31b)  and the distal end (distal end at 44b), (Fig 4).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Graham with Anzai with the fin plates include branched fin plates and unbranched fin plates and each unbranched fin plates being planar between the bottom and the distal end and each branched fin plates being non-planar and including at least one bend between the bottom and the distal end to benefit from improving both radiation efficiency and space efficiency at the same time (Anzai, ¶ 50, II. 12-14).
Regarding Claim 19, Graham in view of Anzai discloses the limitations of Claim 18, however Graham (In Figs 1-3, 5-6) further discloses wherein the bottoms of the fin plates (260) and the bottoms of the spacer plates (262) extend parallel to each other through the opening (314), (¶ 20, II. 1-5) in the top wall (130), (Fig 6).
Regarding Claim 20, Graham (In Figs 1-3, 5-6) discloses an electrical connector system (100) comprising: 
a pluggable module (106) having a pluggable body (180) including an upper wall, a lower wall and side walls therebetween (Fig 2), the pluggable module (106) having a module circuit board (188) held in the pluggable module (106), (Fig 2), the module circuit board (188) being provided at a mating end (182) of the pluggable body (180); and 
a receptacle assembly (104), (Fig 1) including a receptacle cage (110), a communication connector (112) received in the receptacle cage (110), and a heat sink assembly (200) coupled to the receptacle cage (110), (Fig 1), the receptacle cage (110) having cage walls (130/132/134/136) defining a cavity (140) having a module channel (116) open at a front end (138) of the receptacle cage (110) to receive the pluggable module (106), (Fig 1), the communication connector (112) being received in the cavity (140) at a rear end (139) of the receptacle cage (110), the cage walls (130/132/134/136) including a top wall (130) above the module channel (116), (Fig 1), the top wall (130) having an opening (314), (¶ 20, II. 1-5), the heat sink assembly (200) coupled to the top wall (130) of the receptacle cage (110) and -19-TE-03254 (958-7087)extending into the module channel (116) through the opening (314) in the top wall (130) to interface with the pluggable module (106), (¶ 20, II. 1-5), (Fig 5), the heat sink assembly (200) comprising fin plates (260) and spacer plates (262) arranged in a plate stack (252), the spacer plates (262) locating the adjacent fin plates (260) at spaced apart positions (Fig 3), the fin plates (260) and the spacer plates (262) being independently movable for engaging and conforming to the pluggable module (106) (¶ 40, II. 11-20), each spacer plate (262) including a thermal interface (thermal interface ¶ 26, II. 7-9) at a bottom (258) of the spacer plate (262) configured to engage the pluggable module (106), (¶ 26, II. 7-9), (Fig 5), the spacer plate (262) including a first side (254) and a second side (254), (Fig 3), the spacer plate (262) extending to a top (256), each fin plate (260) including a thermal interface (thermal interface ¶ 26, II. 7-9) at a bottom (258) of the fin plate (260) configured to engage the pluggable module (106), (¶ 26, II. 7-9), (Fig 5), the fin plate (260) including a first side (254) and a second side (254), (Fig 3), the fin plate (260) extending to a distal end (218), (Fig 3).
However Graham does not disclose wherein the fin plates include branched fin plates and unbranched fin plates, each of the unbranched fin plates being planar between the bottom and the distal end, each of the branched fin plates being non-planar and including at least one bend between the bottom and the distal end.
Instead Anzai (In Fig 4) teaches wherein the fin plates (40, 41, 42, 43, 44, 45, 46, 47) include branched fin plates (41/42/43/44/45/46) and unbranched fin plates (40/47), each of the unbranched fin plates (40, 47) being planar between the bottom (bottom at 31b) and the distal end (distal end at 44b). (Fig 4), each of the branched fin plates (41/42/43/44/45/46) being non-planar and including at least one bend (bend, ¶ 50, II. 5-9) between the bottom (bottom at 31b)  and the distal end (distal end at 44b), (Fig 4).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Graham with Anzai with the fin plates include branched fin plates and unbranched fin plates and each unbranched fin plates being planar between the bottom and the distal end and each branched fin plates being non-planar and including at least one bend between the bottom and the distal end to benefit from improving both radiation efficiency and space efficiency at the same time (Anzai, ¶ 50, II. 12-14).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; Thermal Transfer Device for a Pluggable Module Assembly US 2020/0221607, Conformable Thermal Bridge US 2017/0094830, Plug and Receptacle Assembly Having a Thermally Conductive Interface US 2015/0280368, High Performance Fan Tail Heat Exchanger US 6,308,771. Other pertinent art made of record are on form PTO-892 notice of reference cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835